DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 
(i) the compound of formula 1;
(ii-a) improving a pancreatitis-mediated disease;
(iii-a) pancreatitis-induced lung damage,
claims 1, 3 readable on the elected species, in the reply filed on 5/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicants' arguments, filed 9/15/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 5, filed 9/15/2021, with respect to the specification objection have been fully considered and are persuasive, in view of the Specification amendment to the title.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see p. 6, filed 9/15/2021, with respect to the anticipation rejection over Li have been fully considered and are persuasive, in view of the limiting claim amendment.  The rejection of claims 1-3 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Protective Effects of BML-111 on Cerulein-Induced Acute Pancreatitis-Associated Lung Injury via Activation of Nrf2/ARE Signaling Pathway”; 2014; Inflammation; 37(4): 1120-1132; DOI: 10.1007/s10753-014-9836-y); in view of Seo et al. (“SIRT2 regulates tumour hypoxia response by promoting HIF-1α hydroxylation”; 2015; Oncogene; 34: 1354-1362; doi:10.1038/onc.2014.76; published online 31 March 2014).
Claim 2 has been canceled.
Wang teaches severe acute pancreatitis (SAP) was established by intraperitoneal injection of cerulean seven times at hourly intervals and E. coli lipopolysaccharide once after the last dose of cerulean immediately (i.e., the same disease model used in the instant application); the injuries of pancreas and lung were typically induced by cerulean.  The administration of BML-111 reduced levels of serum amylase, lung MPO, lung MDA, the wet-to-dry weight ratio and the pathology injury 
To confirm the successful induction of pancreatitis and to evaluate the severity of SAP, the serum amylase levels and histological scores of pancreatic injury were summarized and were the reflective markers of the severity of SAP. As shown in Fig. 1, after the induction of SAP, serum amylase levels were significantly elevated at 3 h and reached a peak at 12 h. The difference has statistical significance compared with that in the control group at all corresponding time points (P<0.05, respectively), and BML-111 pretreatment significantly reduced its elevation at the corresponding time points (P<0.05, respectively). In addition, the scores of pancreatic injury were reduced in the BML pretreatment group compared with those in the SAP group at the corresponding time points, which significantly increased in SAP group at each time point (P<0.05) (shown in Fig. 2) (1124, 1st paragraph).
rd paragraph).  The effects of BML-11 on lung NQO1 mRNA is shown in Figure 9; i.e., it is significantly increased at all times in the SAP+BML group relatively to SAP.
BML-111 pretreatment significantly increased the expression of Nrf2, HO-1, and NQO1, compared with the SAP group at each time point, and the difference was statistically significant. The characteristics of Nrf2, HO-1, and NQO1 changing over time in SAP group indicated that Nrf2/ARE signal channels were involved in the early stages of APALI pathogenesis (1131-1132, bridging paragraph).
Wang establishes that increased Nrf2/ARE signaling (including increased HO-1 and increased NQO1) is associated with the activity of BML-111 with the mitigation of severity of pancreatitis in the cerulean induced pancreatitis model.  The skilled artisan would have had a reasonable expectation that alternate compounds that activate at least one of the markers of Nrf2/ARE signaling, e.g., NQO1 signaling, would have been active as an alternate active agent for treating pancreatitis.
Seo teaches SIRT2 is an NAD+-dependent deacetylase; we investigated whether modulation of the intracellular NAD+/NADH ratio reduces HIF-1α stability by activating SIRT2.  Seo discusses β-lapachone (the non-elected compound of Formula 2), which increases the intracellular NAD+/NADH ratio in L6 rat myoblast via NAD(P)H:quinone oxidoreductase 1 (NQO1)-mediated NADH oxidation.  Thus, we exampled NADH oxidation by β-lapachone and its analogue dunnione using NADH consumption assays.  As expected, β-lapachone formed oxidized NADH consumption in an NQO1-dependent 
Figure 6a depicts the NQO1 dependent process of NADH oxidation to NAD, i.e., increasing the intracellular NAD+/NADH ratio by dunnione as a substrate for NQO1:

    PNG
    media_image1.png
    272
    457
    media_image1.png
    Greyscale

Thus, dunnione propagates signaling through NQO1, having a similar effect to increasing NQO1. Accordingly, the skilled artisan would have reasonably expected dunnione to achieve similar, if not better (dunnione being more potent than β-lapachone, according to Seo) effect in treating pancreatits, and mitigation of lung damage mediated by pancreatitis (APALI induced by cerulean).
Thus, it would have been obvious to one of ordinary skill in the art to substitute dunnione in place of BML-111 in treating pancreatitis, and APALI (lung damage mediated by pancreatitis), giving the elected method of the claims.  The motivation would have been substitution of dunnione, as an agent that increases the NAD+/NADH ratio, i.e., the same outcome as increasing NQO1, in place of a compound that increases Nrf2/ARE signaling, e.g., increasing NQO1 signaling.

Applicant argues:
In response, Applicant respectfully traverses the rejection and requests the rejection be withdrawn at least for the following reasons. 
Neither of Wang nor Seo teaches or suggests the claimed treatment method as described in instant claim 1. Instant claim 1 defines the method as a treatment of a pancreatitis mediated disease in a subject in need thereof, which comprises administering a pharmaceutically effective dose of dunnione (i.e., a compound of formula 1), a pharmaceutically acceptable salt, a prodrug, a solvate, or an isomer thereof as an active ingredient, and further defines that the pancreatitis mediated disease is one or more diseases selected from the group consisting of lung damage, sepsis, renal failure, pleural effusion, multiple organ failure, and multiple organ damage. 
Seo discloses that dunnione is more potent in inducing NADH oxidation than β- lapachone and downregulate hypoxia-inducible factor-la (HIF-la). However, Seo does not teach a method of treating pancreatitis mediated disease wherein the disease is one or more diseases selected from the group consisting of lung damage, sepsis, renal failure, pleural effusion, multiple organ failure, and multiple organ damage. 
Wang and Seo, in combination, fail to teach or suggest each and every element of instant claim 1. Wang and Seo do not provide a reasonably specific and sufficient guidance to modify the deficient teaching to arrive at the claimed method with a reasonable expectation of success. 
Accordingly, instant claim 1 and dependent claim 3 are patentable under 35 U.S.C. 103 over Wang and Seo, individually or in combination. Reconsideration and withdrawal of the rejection are respectfully requested. 

This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection does not rely on the bases argued; the rejection is not based on anticipation by either Wang or Seo, but on a rationale established by the combination of teachings.  The rejection establishes, inter alia,
Wang establishes that increased Nrf2/ARE signaling (including increased HO-1 and increased NQO1) is associated with the activity of BML-111 with the mitigation of severity of pancreatitis in the cerulean induced pancreatitis model.  The skilled artisan would have had a reasonable expectation that alternate compounds that activate at least one of the markers of Nrf2/ARE signaling, e.g., NQO1 signaling, would have been active as an alternate active agent for treating pancreatitis.
…
[D]unnione propagates signaling through NQO1, having a similar effect to increasing NQO1. Accordingly, the skilled artisan would have reasonably expected dunnione to achieve similar, if not better (dunnione being more potent than β-lapachone, according to Seo) effect in treating pancreatits, and mitigation of lung damage mediated by pancreatitis (APALI induced by cerulean).
Thus, it would have been obvious to one of ordinary skill in the art to substitute dunnione in place of BML-111 in treating pancreatitis, and APALI (lung damage mediated by pancreatitis), giving the elected method of the claims.  The motivation would have been substitution of dunnione, as an agent that increases the NAD+/NADH ratio, i.e., the same outcome as increasing NQO1, in place of a compound that increases Nrf2/ARE signaling, e.g., increasing NQO1 signaling.
Applicant’s arguments do not address the mechanistic type basis, or provide any showing that it is inappropriate.  Thus, the rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611